Williams, Judge,

(dissenting):

I do not think the evidence offered by Mrs. Washington to establish the alleged trust between herself and husband is sufficiently certain and definite to overcome the legal presumption that the funds belonging to her, which she' permitted him to receive and handle as if they were his own, were mutually understood as a gift. She does not attempt to state any agreement between them, and no note or memorandum was made at the time he received any part' of her funds, although he received many thousands of dollars at different times, extending over a period of thirty years. She kept no memoranda of the amounts and, apparently, had to depend on her brother for the information as to the sums her husband had received. Her brother, the only other witness to an3^ such trust agreement, simply says: "From many statements made to me by R. M. Washington at the times he received these different sums of money, and on many other occasions he induced me to believe that he was getting all this money from my sister to be invested for her, and that he was in duty and honor bound to handle it for her in such a way that it would make her good interest.” What did his brother-in-law say that induced his belief? Witness does not say. Perhaps his belief was ill-founded. This testimony, I think, falls far short of the rule as to clear and certain evidence required to overcome the presumption of a gift by the wife to the husband, after the lapse of years and the intervention of rights of his creditors. R. D. Johnson Milling Co. v. Read, 76 W. Va. 557; Miller v. Cox, 38 W. Va. 747; Bennett v. Bennett, 37 W. Va. 396; and Bank v. Atkinson, 32 W. Va. 203.